Citation Nr: 0501384	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-28 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 70 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1969 to April 1972.  Service in Vietnam is 
indicated by the evidence of record.  He was the recipient of 
numerous awards and decorations, including the Combat 
Infantryman Badge, the Purple Heart Medal, the Air Medal and 
the Bronze Star with "V" device.

The veteran filed an initial claim of entitlement to service 
connection for PTSD in December 2001.  In an October 2002 
rating decision, the RO granted service connection and 
assigned a 30 percent disability rating.  The veteran 
disagreed with the assigned disability rating as initiated 
this appeal.  During the course of the appeal, a Decision 
Review Officer (DRO) granted an increased rating of 70 
percent.  The veteran continued to disagree with the assigned 
rating, contending that he was entitled to a 100 percent 
rating.

In September 2004, the veteran presented testimony at a 
personal hearing which was chaired by the undersigned 
Veterans Law Judge at the RO.  A transcript of the hearing 
has been associated with the veteran's VA claims folder.  At 
that time the veteran submitted additional evidence which was 
accompanied by a waiver of RO consideration.  See 38 C.F.R. § 
20.1304 (2004).  


Issues not on appeal

In addition to granting service connection for PTSD, the 
October 2002 RO rating decision granted service connection 
for shrapnel wound residuals of the left shoulder and 
assigned a 10 percent disability rating.  The RO denied the 
veteran's claim of entitlement to an increased disability 
rating for service-connected malaria.  The veteran did not 
express disagreement with those issues and they are therefore 
not in appellate status.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].  


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas, due primarily to a difficulty in adapting to stressful 
circumstances (including work or a worklike setting) and an 
inability to establish and maintain effective relationships.  
The veteran experiences auditory and visual hallucinations.  


CONCLUSION OF LAW

The criteria for a 100 percent disability for PTSD are met, 
effective May 26, 2004.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004); Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to a 100 percent rating 
for PTSD.  In his September 2004 personal hearing testimony, 
and elsewhere in the record, he  contends that his PTSD 
renders him unemployable, mistrustful of others, and unable 
to form lasting interpersonal relationships.  His accredited 
representative has pointed to significant PTSD 
symptomatology, including homicidal and suicidal ideation and 
visual hallucinations.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  
Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated July 
2002.  This letter advised the veteran of the provisions 
relating to the VCAA, to include advising him of the need to 
provide medical evidence of a current diagnosis of a mental 
disability and its relationship to an event in service.  
Specifically, he was advised that he could provide the names, 
addresses, and approximate dates of treatment for all VA and 
non-VA health care providers who had treated him for his 
claimed condition.  He was informed as well that he could 
provide VA authorization to obtain any private medical 
records by completing the appropriate forms (VA Form 21-
4142), copies of which were enclosed with the letter.  The 
veteran was further advised that VA would attempt to obtain 
records from other federal agencies identified by him.  
Finally, the veteran was instructed to submit any additional 
information or evidence in his possession, but was cautioned 
that it was his responsibility to ensure that VA received all 
requested records.

The Board finds that the July 2002 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate his claims, and properly indicated which portion 
of that information and evidence is to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.

The July 2002 VCAA letter specifically referenced the 
veteran's pending claim of entitlement to service connection 
for PTSD.  As described in the Introduction, that claim was 
granted and the issue on appeal is the matter of an increased 
rating. 

According to VA's General Counsel, the notice provisions of 
VCAA do not apply if, in response to a decision on a claim 
for which VA has already provided the VCAA notice, the 
claimant files a notice of disagreement (NOD) that raises a 
new issue.  See VAOPGCPREC 8-2003 (December 22, 2003).  This 
is the situation here.  In December 2001, the veteran filed a 
claim of entitlement to service connection for PTSD.  He was 
provided a VCAA notice regarding this claim by means of the 
July 2002 letter.  In an October 2002 rating decision, 
service connection for PTSD was granted and a 30 percent 
disability rating was assigned.  The veteran filed a NOD as 
to the assigned rating.  Therefore, in accordance with 
VAOPGCPREC 8-2003, the notice provisions of VCAA are not 
applicable as to the claim for an increased initial rating 
for PTSD.  That is, because the veteran was provided with 
adequate VCAA notice in July 2002 in regard to his initial 
service connection claim, VA is not required to provide 
additional notice with respect to the subsequent 
"downstream" claim for an increased rating.  

The Board therefore concludes, based on the VA OGC opinion, 
that furnishing the veteran with additional VCAA notice is 
not required.  See 38 U.S.C.A. 7104(c) [the Board is bound in 
its decisions by precedential opinions of the chief legal 
officer of VA]. 

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes 
statements from the veteran's coworkers regarding their 
observations of his mental state, Vet Center treatment 
records and VA outpatient medical records.  There are also of 
record reports of two VA psychiatric examinations of the 
veteran, which will be described below.  The veteran and his 
representative have not identified any existing evidence 
which has not been obtained.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board additionally observes that the veteran engaged the 
services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and presented testimony at a personal hearing before 
the undersigned Veterans Law Judge in September 2004.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 3.103 (2004).  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004) [application of rating schedule]; see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."   See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).   

Specific schedular criteria

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities, including PTSD, reads as 
follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  GAF scores ranging between 71 
and 80 reflect that if symptoms are present they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].



Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  In 
this case, it appears that there is no pertinent evidence 
prior to the initiation of the veteran's claim in 2001.  
Evidence of record indicates that the veteran was disturbed 
by the terrorist attacks of September 11, 2001, sought help 
at the Vet Center in Denver, Colorado in October 2001 and 
filed his claim of entitlement to service connection for PTSD 
in December 2001.

The evidence of record includes several 2002 treatment 
summaries from the Vet Center.  The veteran gave a history of 
numerous jobs over the years, although he had worked in 
maintenance at an amusement park for about 20 years.  He 
reported difficulty in forming romantic relationships.  He 
was divorced from his wife and had live-in girlfriend.  The 
veteran reported that his was mistrustful of others and did 
not socialize.  The diagnosis was chronic PTSD; GAF score was 
51.

Also of record is a report of a September 2002 VA psychiatric 
examination.  The veteran reported that he was a construction 
foreman at an amusement park and that he had worked there for 
approximately 22 years.  He indicated that he was able to 
hold the job because his supervisor left him alone.  The 
veteran also reported difficulty with his neighbors over the 
years, and of having a history of verbally confronting others 
over the slightest annoyance.  He admitted to visual and 
auditory hallucinations.  The examiner's diagnosis was PTSD; 
GAF was 55.

A second VA psychiatric examination as completed in October 
2003.  The examiner stated that the veteran "presents much 
as he apparently did at his previous examination.  He has 
arousal and avoidance behavior, but is still able to work.  
He has been gainfully employed at the same occupation for 24 
years . . . .  It appears to this examiner that the veteran's 
impairment is in the moderate range."  GAF was 55.

Also of record is an August 2003 evaluation update from the 
Vet Center, which was signed by M.F.T., MSW, Readjustment 
Counseling Therapist and J.B., MD, VAMC Psychiatrist.  This 
report indicated that the veteran's "industrial functioning 
levels have deteriorated significantly and he is no longer 
able to perform his duties as a maintenance manager . . .  He 
presents major impairment at work  . . . .  Major mood swings 
cause him to isolate both at work and home.  His social 
functioning levels have been steadily declining . . . .  This 
veteran should not be working, especially at a facility where 
thousands of tourists visit daily."  GAF was 38.

The most recent medical records concern outpatient treatment 
at a VA medical facility in the Spring of 2004.  Evidently, 
the veteran had a new supervisor who was much more 
controlling than his former boss.  The veteran's symptoms of 
irritability and insomnia increased.  On May 26, 2004, the 
veteran by his own admission  "lost it and went berserk" at 
work.  He did not physically attack his boss, but lost his 
temper and quit his job on 25 years.  He immediately sought 
help at the VA outpatient facility.  He acknowledged suicidal 
and homicidal thoughts, but indicated that he had no plans to 
harm himself or others.  He indicated that he quit his job so 
that he would have no further contact with his boss.

In June 2004, the veteran was referred to a staff 
psychiatrist by his primary care practitioner because of his 
occasional talk of suicide.  The veteran described his PTSD 
as involving hypervigilance, avoidance, visual hallucinations 
of shadows in the periphery of his vision, and poor sleep.  
He recognized his reluctance to trust or to make lasting 
relationships.  

During his September 2004 personal hearing the veteran 
indicated that he had left his job due to conflicts.  He also 
indicated that his girlfriend had left and moved to 
California "because I just couldn't commit to getting 
married."  He described his visual and auditory 
hallucinations.             

Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 70 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004).  He essentially contends that the symptomatology 
associated with his PTSD is more severe than is contemplated 
by the currently assigned rating.  He has suggested that a 
100 percent disability rating should be assigned [hearing 
transcript, page 3].    

Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2004).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate and the 
veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Schedular rating

After a careful review of the record, and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's demonstrated PTSD symptomatology warrants a 100 
percent rating.  

The Board has no reason to quarrel with the 70 percent rating 
which was assigned by the DRO in September 2003.  This 
represented an increase from the 30 percent which was 
initially assigned in October 2002.  However, a review of the 
evidence in the file, which has been synopsized in the 
factual background above, leaves a clear impression that the 
veteran's inability to deal with the circumstances of life 
has  
accelerated over the past several years.  The trigger 
mechanism appears to have been the 9-11 attacks, which caused 
him to seeks psychiatric help for the first time and also 
caused him to file his claim for service connection for PTSD.  
Since that time, comments by the veteran and his examining 
and treating health care providers make it clear that he is 
irritable, isolative and has difficulty getting along with 
others.  In 2004 his reports of homicidal and suicidal 
ideation have increased and he quit his job of 25 years in a 
fit of anger.  After a careful review of the record, the 
Board believes that the veteran left his job since due to his 
PTSD symptomatology and for no other reason.  His VA 
psychiatrist has determined that he is unable to work due to 
this condition.  A GAF of 38 was assigned, which as discussed 
above is indicative of major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood.

Socially, the veteran has fared little better.  He was 
divorced after a 13 year marriage.  More recently, he had a 
live-in girlfriend, but he testified that that relationship 
is over.  He now evidently lives by himself, has no friends 
and has little if any contact with his family.

The Board is of course aware that the veteran does not meet 
all of the criteria for a 100 percent rating.  He is 
obviously able to perform the activities of daily living.  
Although his memory is somewhat impaired, he is not 
disoriented as to time and place and he does not have 
profound memory loss.  Nonetheless, there is evidence which 
is supportive of a 100 percent rating.  Although he denies 
it, there are hints that he may be a danger to himself and 
others.  In addition, as pointed out by his representative he 
experiences both auditory and visual hallucinations.   

As discussed above, in evaluating psychiatric disability the 
Board is not necessarily limited to the confines of the VA 
rating schedule.  See Mauerhan, supra.  In this case, the 
Board finds that the overall level of the veteran's PTSD 
symptomatology, reflective of his decreased occupational and 
social functioning, approaches that which warrants the 
assignment of a 100 percent rating under Diagnostic Code 
9411.  See 38 C.F.R. § 4.7.  Accordingly, a 100 percent 
rating is assigned.

Fenderson considerations

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the DRO assigned a 70 percent rating effective 
from December 20, 2001, the date of the veteran's initial 
claim of entitlement to service connection for PTSD.

As discussed above, the Board has discerned a recent 
demonstrable degradation in the veteran's ability to cope 
with life circumstances.  Most significantly, the May 26, 
2004 urgent care contact described how the veteran "lost it 
and went berserk", verbally attacking his supervisor and 
quitting his job of 25 years in a fit of rage.   
The Board believes that the 100 percent rating may be 
assigned from the date of this episode.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence supports the veteran's 
claim of entitlement to an increased 100 percent rating for 
his service-connected PTSD, effective May 26, 2004.  The 
benefit sought on appeal is accordingly granted.





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased evaluation of 100 percent for 
PTSD is granted, effective May 26, 2004, subject to 
controlling regulations applicable to the payment of monetary 
benefits.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


